Citation Nr: 1536269	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the discontinuance of a total disability rating based on individual unemployability (TDIU) from April 30, 2005, was proper.

2.  Whether the discontinuance of Dependents' Educational Assistance (DEA) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal a July 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

In May 2011, the RO found that the Veteran had fraudulently represented his disability level to the VA, which had resulted in a grant of TDIU to which the Veteran was not entitled.  As a result, the RO proposed severance in a notice to the Veteran in May 2011.  Then, in a July 2011 rating decision, the RO severed the Veteran's TDIU benefits and discontinued eligibility to DEA. 

The Veteran essentially contends that the severance of his TDIU and DEA benefits was improper.  He contends that, in contrast to the Office of Inspector General determination, he was not gainfully and substantially employed during the period in question and had not been operating a business that had been fraudulently placed in his wife's name.  (See June 2015 hearing transcript.)  

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

Service connection for any disability or death granted or continued under title 38 U.S.C. that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d).  38 C.F.R. § 3.957 (2015). 

Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.1 (aa)(2) (2015). 

Typically, in cases of severance of service connection, the Board is first required to determine whether the protection of the rating can be overcome.  Assuming that the rating is no longer protected, the Board then must look at the propriety of the severance itself.  However, severance of a benefit that has been in effect for more than 10 years is proper upon a showing that the original grant was based on fraud.  Here, at the time of severance, in July 2011, the Veteran's entitlement to TDIU had been in effect for approximately 6 years.  Furthermore, in this case, the reason for severance is allegations that the Veteran committed fraud.  Therefore, a determination as to whether the Veteran's entitlement to TDIU was protected under 38 C.F.R. § 3.957 is unnecessary.  

In determining whether the initial grant of service connection was based on fraud, the Board is guided by 38 C.F.R. § 3.1, which defines fraud for purposes of 38 U.S.C.A. § 1159 and its implementing regulations (38 C.F.R. § 3.957) as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.

The Board additionally notes that the wording of 38 C.F.R. § 3.1 makes it clear that the Board may look not only at statements the Veteran made in conjunction with his service connection claims, but also at later statements made in an effort to retain those benefits ("for the purpose of obtaining or retaining VA benefits"). Accordingly, the Board has reviewed all of the Veteran's statements made in conjunction with his original claim and in conjunction with the RO's actions to sever service connection.

In May 2011, the VA Office of Inspector General (OIG) submitted a copy of the details of the investigation into the Veteran's TDIU entitlement.  The report indicates that the case originated upon receipt of an anonymous letter by the OIG in Columbia, South Carolina, which alleged that the Veteran was distributing prescription medication.  The OIG began an investigation and determined that the Veteran was operating an auto repair, sales, and junk car disposal business in Laurens, South Carolina.  The investigation revealed that the Veteran was arrested on September 9, 2008, for having four illegal gambling machines on the premises of the business.  The law enforcement agents seized $1,094 cash at the time of the arrest.  Additionally, it was determined that the Veteran also used a wrecker vehicle to transport vehicles he had negotiated the purchase of from patrons.  He removed certain parts from transported vehicles to scrap metal facilities for cash.  Subsequent investigation revealed that the Veteran worked on a transmission at the auto repair shop.  The Veteran was video recorded and audio recorded regarding these actions.  He was audio recorded by the Laurens County Sheriff's Office as he talked about operating his business, talked to his customers by phone, and directed employees.  Photographs were taken of the business, advertising signs with prices, and vehicles for sale.  Additionally, the Veteran was observed interacting with vendors and receiving cash from a patron purchasing a vehicle. The Veteran was interviewed and admitted that he had been running a business listed in his wife's name to conceal the fact that he is capable of working and/or operating a business.  He reported that he collected approximately $1,300 per month from TDIU benefits.  He admitted that his wife had fraudulently completed paperwork to put the business in her name so that he could collect TDIU payments.  The Veteran's wife corroborated his statement and surrendered tax forms related to the business; she also signed a waiver to allow collection of additional tax information.  The tax records dating back to 2003 were collected.  

The RO's determination that the Veteran had engaged in fraud rested in significant part on the VA Office of the Inspector General (OIG) investigation.  The claims file contains documents submitted by the Veteran, a May 2011 OIG Memorandum, as well as the June 2015 Board hearing transcript; but the claims file does not include the OIG's full report, or accompanying file.  The Board concludes that the OIG report and accompanying file, in its entirety or to the extent possible, must be associated with the claims file to allow the Board to fully consider the evidence in this case.

The Board finds that the Veteran's regarding the propriety of the discontinuance of the DEA benefits is inextricably intertwined with the claim regarding the propriety of the severance of TDIU benefits.  The decision regarding the propriety of the severance of the Veteran's TDIU benefits would potentially affect the issue of whether the Veteran's DEA benefits were properly discontinued.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Office of the Inspector General (OIG) and request a copy of the report of the investigation that culminated in the finding that the Veteran had committed fraud in the pursuit of VA compensation benefits.  The documentation used to reach that decision should also be requested.  The report and documentation should be placed in the claims file.

Should the OIG conclude that privacy issues preclude the provision to VA of the report and associated records in their entirety, provide a redacted copy of the file.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, including the propriety of the severance of entitlement to TDIU benefits and the inextricably intertwined issue of the propriety of the discontinuance of DEA benefits.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




